Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0090] line 3 “23are” should be –23 are—with the space added between 23 and are.
  In the specification at paragraph [00118] line 1 “connected a threaded” should be connected to or connected with a threaded.
In the specification at paragraph [00134] line 2 “in order to sensitivity” is unclear.  There is some language missing between “to” and “sensitivity”.
Appropriate correction is required.
Drawings
The drawings are objected to because in figure 13 the lead line of 312 does not point to the base as in disclosed the specification and shown in the rest of the drawings, but it leads to a treaded item.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, 11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukie et al (10,684,129).
The method as claimed is disclosed by the normal operation of the device disclosed by Lukie et al including the steps of mounting a laser level 11 on a mount 14; projecting a laser line 22 from the laser level; detecting the laser line with a remote detector 12; rotating the laser level relative to the mount while keeping the remote detector stationary (column 5 lines 9-42); determining whether the laser line moves relative to the remote detector as the laser level rotates (column 5 lines 9-42 and figures 4A and 4B).

With respect to claim 4 Lukie et al discloses determining whether the laser line moves relative to the remote detector as the laser level rotates comprises determining whether the laser line moves vertically relative to the remote detector.
With respect to claim 7 Lukie et al discloses the remote detector 12 further serves as a remote control device (Figure 4C) which is configured to control at least one operation of the laser level or the mount.
With respect to claim 8 Lukie et al discloses the remote detector is configured to control rotation of the laser level relative to the mount (Figure 4C).
With respect to claim 9 Lukie et al discloses the remote detector 12 includes a display 73.
With respect to claim 11 Lukie et al discloses projecting a substantially horizontal laser line 22 from the laser level; detecting the laser line with a remote detector 12; rotating the laser line while keeping the remote detector stationary (column 5 lines 9-42) and determining a change in a vertical positioning of the laser line relative to the remote detector as the laser line rotates (column 5 lines 9-42 and figures 4A and 4B).
With respect to claim 15 Lukie et al discloses the remote detector further serves as a remote control device (figure 4C) which is configured to control at least one operation of the laser level or the mount.
With respect to claim 16 Lukie et al discloses the remote detector is configured to control rotation of the laser level relative to the mount (figure 4C).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukie et al (10,684,129) in view of Fessler et al (2014/0283399).
The method as claimed is disclosed by Lukie et al as stated in the rejection recited above for claims 1, 3, 4, 7-9, 11, and 15-17, but lack specifically indicating that the laser line or vertical position has moved relative to the remote detector more than a threshold amount.  Lukie et al discloses measuring variations of the horizontal laser line and vertical position, but lacks specifically disclosing a threshold.  Fessler et al teaches .
Claims 5, 6, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukie et al (10,684,129) in view of Kodaira (8,857,068).
The method as claimed is disclosed by Lukie et al as stated in the rejection recited above for claims 1, 3, 4, 7-9, 11, and 15-17, but lack the remote detector comprises a photo diode.  Kodaira teaches using a photodetector or sensor in the remote detector to indicate where the laser impacts the remote detector.  Therefore, with respect to claims 5 and 13 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photodetector, such as a photo diode, in Lukie et al as taught by Kodaira to indicate where the laser impacts the remote detector.
With respect to claims 6 and 14 the combination of Lukie et al and Kodaira disclose the remote detector comprises a window which allows the laser line to project onto the photo diode when the laser line is aligned with the window.
With respect to claim 18 the combination of Lukie et al and Kodaira disclose a mount 14; a laser level 11 rotatably secured to the mount, the laser level projecting a laser line 22; a remote detector 12; wherein the remote detector includes a photo detector (as taught by Kodaira) configured to detect the laser line; and wherein the remote detector is configured to determine a misalignment of the laser line.
.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukie et al (10,684,129) in view of Munroe et al (9,188,411).
The method as claimed is disclosed by Lukie et al as stated in the rejection recited above for claims 1, 3, 4, 7-9, 11, and 15-17, but lack specifically stating the laser level and the remote detector includes a controller and a transceiver.  Lukie et al discloses wireless communication between the laser level and the remote detector, but lacks specifically disclosing using a transceiver.  Munroe et al teaches using a transceiver in the laser level and the remote detector for wireless communication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transceiver in in the laser level and the remote detector as taught by Munroe et al as a means for wireless communication.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855